DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  It is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. (US 2005/0034490).
Re Claim 1, a laundry machine comprising: a tub having a front wall and a rear wall opposite to the front wall, the tub including a tub opening at the front wall; a drum rotatably arranged in the tub and configured to receive an object through the tub opening, the drum having a 
Re Claim 3, the steam induction heater generates steam.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 2 and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2005/0034490).
OH et al. is relied upon as applied to the claims
Re Claim 10, the spray nozzle 26 is vertically arranged away from the portion of the heating surface of the drop (the middle portion between front and rear walls). It is not clear whether the nozzle is at an oblique angle relative to the portion of the heating surface.
However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to arrange the nozzle at an oblique angle, because it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04 (VI-C)) and in doing so the nozzle would still spray steam as intended, without any unexpected results.
Re Claim 11, the spray nozzle is configured to spray water downward. See Fig. 2.
Re Claim 26-27, it would have been obvious to one having ordinary skill in the art at the time of effective filing to place the heater on the front wall or rear wall of the tub, because it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04 (VI-C)) and in doing so the heater would heat would still heat as intended, without any unexpected results.
Re Claims 12-25, these processor configurations are considered expected and obvious configurations of the processor of OH et al. as they are directed towards conventional rotations of the drum and spraying water as well as heating and creating steam.

Allowable Subject Matter
s 4-6 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner




/JASON Y KO/               Primary Examiner, Art Unit 1711